Citation Nr: 0636650	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left eye 
from cataract surgery and/or eye drops.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left eye 
from cataract surgery and/or eye drops.  The veteran 
perfected a timely appeal to that decision.  The veteran 
appeared and offered testimony at a hearing before a Decision 
Review Officer (DRO) at the San Diego, California RO in March 
2004.  A transcript of that hearing is of record.  

On September 5, 2005, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the San Diego RO.  A transcript of that 
hearing is also of record.  

In December 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, which included conducting a VA compensation 
examination, a supplemental statement of the case (SSOC) was 
issued in March 2006.  


FINDING OF FACT

The veteran experiences a left eye disability, including 
decompensation of the left cornea, which developed as a 
result of complications of a January 1996 VA surgical 
treatment which was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for additional left eye disability, including 
decompensation of the left cornea, have been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in January 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Another letter was issued in 
January 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied, even 
though the initial adjudication in this matter pre-dated the 
enactment of the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left eye 
disorder, and he has been provided all the criteria necessary 
for establishing compensation benefits under 38 U.S.C.A. 
§ 1151, we find that any notice deficiencies are moot.  See 
Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran filed his claim for compensation benefits for 
additional disability of the left eye from cataract surgery 
under the provisions of 38 U.S.C.A. § 1151 (on a VA Form 21-
526) in December 2002.  His claim stems from hospitalization 
and treatment at the VA Medical Center (VAMC) in West Haven, 
Connecticut in January 1996.  Submitted in support of the 
claim were VA progress notes, dated from October 1995 to 
January 1996, reflecting treatment for several disabilities, 
including a cataract in the left eye.  The veteran was seen 
at an eye clinic in October 1995, indicating that the veteran 
had a cataract extraction from the right eye.  On 
examination, his best corrected visual acuity was recorded as 
20/25 in the right eye, and 20/50 in the left eye.  

Also submitted in support of the claim were VA medical 
records, dated from January 1996 through August 1999.  These 
records show that the veteran was admitted to a VA medical 
center in January 1996 with a diagnosis of cataract, left 
eye.  On January 17, 1996, the veteran underwent left eye 
cataract extraction with anterior vitrectomy and anterior 
IOL.  The veteran was seen postoperative day and was found to 
be doing adequately and arrangements were made for him to be 
followed up on the eye clinic.  In March 1996, the veteran 
was hospitalized for retrained lens material in the right 
eye; he underwent posterior vitrectomy, right eye.  

A May 1996 VA progress note indicated that the veteran had 
cataract operation which resulted in a retinal tear.  It was 
noted that the veteran was prescribed Flurbiprofen eye drops 
for the left eye 3 times a day.  The veteran was seen at an 
optometry clinic in August 2001, at which time he indicated 
that vision in the left eye was blurred; he stated that the 
left eye lens implant was blurred.  He complained of 
photophobia.  Corrected visual acuity in the left eye was 
20/50.  The assessment was nonspecific chorioretinal scar, 
left eye.  During a clinical visit in January 2002, the 
veteran complained of difficulty getting the drops in his 
eyes; he stated that his eyes felt tired at the end of the 
day.  Visual acuity was 20/20.  When seen in July 2002, the 
veteran complained of increased blurry vision; he stated that 
he can't see with the left eye.  The veteran indicated that 
the left eye had been watery with spurts of pain and flash of 
light for the past 3-4 days.  The best corrected visual 
acuity in the left eye was 20/40.  The impression was marked 
microcystic edema of the left eye with marked folds in 
Descemet's membrane; he was suspected to have corneal 
decompensation of his left eye.  In September 2002, the 
veteran was admitted to the hospital with a diagnosis of 
pseudophakic bullous keratopathy, left eye.  He underwent 
penetrating keratoplasty, os.  

At his personal hearing in March 2004, the veteran testified 
that he went into the VA medical center in January 1996 with 
good eyesight; he indicated that they were simply going to 
remove the small cataract in the left eye.  The veteran 
indicated that, after the surgery, he was unable to see out 
of the left eye.  The veteran stated that, he sensed that 
something was wrong when he heard the supervisor say to the 
surgeon "Oh, no, you shouldn't have done that."  He learned 
that they didn't have anyone to clean the particles from 
behind the eye; the following morning, they had to get a 
specialist to vacuum everything from behind the eye.  The 
veteran indicated that he was subsequently prescribed 
Brimonidine; he stated that he is currently using Xlaltan.  
The veteran testified that he was eventually sent to a 
different eye clinic; at that time, two female doctors 
declared that they had given him the wrong eyedrops.  The 
veteran argued that he is entitled to compensation because he 
had no problems with his left eye until he went to the VA; he 
went into the hospital with good eyesight and, when he came 
out, his eye was ruined.  Similar testimony was offered at 
the veteran's travel board hearing in September 2005.  

The veteran was referred for an evaluation of his left eye 
disability in January 2006.  At that time, the veteran 
indicated that he had a cataract removed in 1996; he did not 
recall having any problem with his left retina.  The veteran 
had a subsequent corneal transplant of his left eye in 
September 2002.  He complained that he cannot see clearly 
with is left eye with his glasses, but he is able to see 
fairly with his left eye when he wears his contact lens.  The 
examiner noted that the veteran underwent cataract extraction 
with implantation of an intraocular lens in 1996; he also had 
removal of retained cataract particles from his left eye the 
day following his cataract surgery.  The veteran had 
subsequent corneal transplant of his left eye in 2002.  On 
examination, his vision, without correction was 20/70 in the 
right eye, and counting fingers at one foot in his left eye 
at distance, and 20/100 with his right eye, and less than 
20/800 with his left eye at near.  His vision, with bifocals, 
measured 20/70 with his right eye and counting fingers at one 
foot with his left eye at distance and 20/70 with his right 
eye and 20/100 with his left eye at near.  The examiner noted 
that he was unable to get a reading with the autorefractor of 
the veteran's left eye and he was unable to refract and 
improve the vision of his left eye.  There was no injection 
of either eye.  His left pupil was irregular in shape and he 
was unable to see reaction with the fixation light.  He did 
not have an afferent papillary defect.  Cover testing was 
untestible due to the poor vision in his left eye.  The view 
of the left fundus was hazy, and the doctor was unable to 
estimate the amount of optic disk cupping or see fundus 
details clearly.  He had an anterior chamber intraocular lens 
in his left eye.  The corneal transplant graft of his left 
eye was crystal clear but the recipient cornea surrounding it 
appeared lazy.  Applanation intraocular pressures were 14 in 
the right eye and 13 in the left eye, with the mires of the 
left eye being irregular.  The pertinent diagnoses were 
bilateral pseudophakia; posterior left anterior and, by 
history, posterior vitrectomy; postoperative penetrating 
keratoplasty (corneal transplant) of the left eye with a 
clear graft; and, bilateral glaucoma which was diagnosed 
prior to the corneal transplant of the left eye and had 
nothing to do with the cataract operations or additional 
surgeries of the left eye.  

The examiner explained that the veteran had a difficult 
cataract surgery and intraocular lens of his left eye, and 
later developed decompensation of his left cornea.  The 
examiner noted that the decompensation of the left cornea, 
necessitating a corneal transplant is at least as likely as 
not, related to his cataract and lens implant surgery and 
complications.  The examiner further explained that the 
complications which occurred during cataract and lens implant 
surgery of his left eye were unforeseeable and, in his 
opinion, not due to the fault of the Veterans Administration.  


III.  Legal Analysis

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in December 2002.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2006).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending. 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The record clearly indicates that the veteran incurred 
additional disability of the left eye as a result of his left 
eye cataract extraction performed by VA physicians in January 
1996.  There is evidence that the veteran subsequently 
received ongoing clinical attention for diminished and 
blurred vision of the left eye; in fact, a VA progress note, 
dated in May 1996, indicated that the veteran had cataract 
surgery that resulted in retinal tear.  He eventually 
underwent a corneal transplant in September 2002.  There is 
no evidence of fault on the part of VA physicians in 
providing treatment; however, the crucial question in this 
case, therefore, is whether this was a "foreseeable" 
consequence of VA medical treatment.  Following a review of 
the claims folder, a VA examiner, in January 2006, opined 
that the decompensation of the left cornea, necessitating a 
corneal transplant is at least as likely as not related to 
his cataract and lens implant surgery and complications.  He 
further opined that the complications which occurred during 
cataract and lens implant surgery of his left eye were 
unforeseeable.  In other words, the examiner indicates that 
the veteran's additional left eye disability was not a 
foreseeable residual of the cataract extraction.  Under the 
circumstances, the Board finds that there is evidence that 
the veteran incurred additional left eye disability as an 
unforeseeable consequence of VA treatment in January 1996.  
Therefore, the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left eye.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional left 
eye disability, including decompensation of the left cornea, 
is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


